PER CURIAM.
A juvenile argues that a discovery violation requires reversal of his delinquency adjudication on drug charges. We disagree and affirm the adjudication.
However, the State is correct that there is a scrivener’s error in the Order of Delinquency. The order should be corrected to show that the appellant was found guilty; he did not plead no contest as indicated in the order. We herewith amend the order to correct this error. In all other respects, the order is affirmed.
PARKER, C.J., CAMPBELL, J., and LENDERMAN, JOHN C., Associate Judge, concur.